MOLLOY, Chief Judge
(dissenting).
While I believe this court should be reluctant to reverse the delicate decision of setting the amount of alimony, my vote would be to reduce this alimony award. Awards of alimony should not be made to reward frugality nor to punish profligacy but should be based on other factors, most of which are acknowledged in the majority opinion. Here, I can see some justification for equalizing the Social Security payments received by these parties. Beyond that, I see no good reason for requiring alimony.
There is no evidence in this record of violation of customary marital duties, a ■consideration sometimes recognized in divorce courts when setting alimony. The wife was granted this divorce under our five years’ separation provision. See A.R.S. § 25-312, subsec. 7.
An analysis of the evidence indicates that this divorce decree leaves the husband near the end of his life’s course without substantial property. The wife, on the other hand, has over $15,000 in the bank. Giving no more consideration to this money than that it returns $50 per month interest, apparently from a bank which does not even pay the going rate on savings accounts, does not do justice to the asset as far as offsetting the need for alimony is concerned. As for wages to be earned, I believe the evidence is clear that the wife is at least as employable as the husband.
An equalization of Social Security payments would call for an alimony of $33.20 per month. This suggestion is open to the criticism that an appellate court would be picayunish in exercising its powers in such a small way. But, when one’s total income is $202 per month, even $16.80 per month is significant. And, as I say, in my view, $33.20 per month is the maximum to which appellate imprimatur should be given; under the facts of this case, I believe a trial court would have been better advised to have awarded no alimony.